Title: From George Washington to Edmund Randolph, 12 October 1786
From: Washington, George
To: Randolph, Edmund

 

Dr Sir,
[c.12 October 1786]

By Doctr Stuart I return the books you were so obliging as to allow me the reading of: by him also I send you the Travels of the Marqs de Chastellux, for your perusal.
I felt for your disappointment the day you left this, & hope no accidents intervened afterwards to give further interruption to your journey. Unknowing of the quantity of rain which had fallen in the course of the night, I was never more surprized than in a ride I took to some of my plantations an hour or two after you went away, to find every place deluged.
I
